Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 04/11/2022 with respect to claims 1 and 11 have been considered but are moot because the arguments do not apply to the teaching of Wilson (US 6034649) being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 7688271 of record), hereinafter Cao, in view of Wilson et al (US 6034649), hereinafter Wilson.

Regarding claim 1,
Cao discloses a high-gain miniaturized antenna element (a PCB-based dipole square antenna) comprising:
a radiation structure (a dipole square 1, Fig 1) including:
a first radiator (a dipole arm DA1, Fig 1) arranged horizontally; and
a second radiator (a dipole arm DA2, Fig 1) formed by bending an outer edge of the first radiator downwardly; and
a feed support structure (a feed structure includes a feed line 9 in Fig 1 and a feed line 12 in Fig 3) including:
a plurality of feed support parts (portions 9b and 12b, Fig 4) arranged vertically.
	Cao does not explicitly teach each feed support part being a downward extension of the first radiator.
	However, Cao teaches the portion 8a of the balun is connected to a feed line 9 at the centre of the dipole square (col 2, lines 44-46).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each feed support part being a downward extension of the first radiator in Cao, in order to provide an antenna element improving isolation between polarizations.
	Cao as modified does not teach the second radiator (the dipole arm DA2) formed by bending the outer edge of the first radiator along a radial direction of the radiator and extending from the outer edge of the first radiator downwardly.
However, Wilson teaches an antenna element (an antenna array 10, Fig 5) comprising:
a radiation structure (a dual polarized dipole radiating element 11m, Fig 5) including:
a first radiator (a dipole arm 42b’1, Fig 5) arranged horizontally; and
a second radiator (a dipole arm 42b’2, Fig 5) formed by bending an outer edge of the first radiator along a radial direction of the radiator and extending from the outer edge of the first radiator downwardly.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second radiator formed by bending an outer edge of a first radiator along a radial direction of the radiator and extending from the outer edge of the first radiator downwardly in Cao as modified, as taught by Wilson, in order to provide a relatively inexpensive antenna element having high gain while reducing its width and height.

[AltContent: arrow][AltContent: textbox (G1)][AltContent: arrow][AltContent: textbox (DA2)][AltContent: arrow][AltContent: textbox (DA1)][AltContent: textbox (Cao (US 7688271))][AltContent: arrow][AltContent: arrow][AltContent: textbox (DS2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (DS2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (DS1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (DS1)]
    PNG
    media_image1.png
    671
    609
    media_image1.png
    Greyscale

[AltContent: textbox (Cao (US 7688271))]
    PNG
    media_image2.png
    618
    710
    media_image2.png
    Greyscale

[AltContent: textbox (Cao (US 7688271))]
    PNG
    media_image3.png
    780
    612
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (42b’2)][AltContent: arrow][AltContent: textbox (42b’1)][AltContent: textbox (Wilson (US 6034649))]
    PNG
    media_image4.png
    640
    582
    media_image4.png
    Greyscale


Regarding claim 2,
Cao as modified in view of Wilson discloses the claimed invention, as discussed in claim 1.
Cao does not explicitly teach the antenna element is a sheet metal structure.
However, Cao teaches the dipole square comprises two pairs of dipoles diecast from a single piece of conductive material (col 2, lines 21-23).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna element being a sheet metal structure in Cao as modified, in order to provide an antenna element improving isolation between polarizations.

Regarding claim 3,
Cao as modified in view of Wilson discloses the claimed invention, as discussed in claim 1.
Cao teaches the radiation structure includes a plurality of gaps (a plurality of gaps G2, Fig 1), each gap extends from an outer edge of the second radiator in a direction of a center of the first radiator and passes through the outer edge of the second radiator (Fig 1).

Regarding claim 10,
Cao as modified in view of Wilson discloses the claimed invention, as discussed in claim 1.
Cao teaches the radiation structure and the feed support structure are integrally formed (Fig 4).

Regarding claim 11,
Cao discloses an antenna (a PCB-based dipole square antenna, Fig 7) comprising:
a substrate (a base PCB 42, Fig 7);
an antenna element (an antenna element ANT, Fig 7) arranged at the substrate including:
a radiation structure (a dipole square 40, Fig 7), and in the first embodiment the dipole square (a dipole square 1, Fig 1) including:
a first radiator (a dipole arm DA1, Fig 1) arranged horizontally; and 
a second radiator (a dipole arm DA2, Fig 1) formed by bending an outer edge of the first radiator downwardly; and
a feed support structure (a feed structure includes a feed line 9 in Fig 1 and a feed line 12 in Fig 3) including:
a plurality of feed support parts (portions 9b and 12b, Fig 4) arranged vertically.
Cao does not explicitly teach each feed support part being a downward extension of the first radiator.
	However, Cao teaches the portion 8a of the balun is connected to a feed line 9 at the centre of the dipole square (col 2, lines 44-46).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each feed support part being a downward extension of the first radiator in Cao, in order to provide an antenna element improving isolation between polarizations.
Cao as modified does not teach the second radiator (the dipole arm DA2) formed by bending the outer edge of the first radiator along a radial direction of the radiator and extending from the outer edge of the first radiator downwardly.
However, Wilson teaches an antenna element (an antenna array 10, Fig 5) comprising:
a radiation structure (a dual polarized dipole radiating element 11m, Fig 5) including:
a first radiator (a dipole arm 42b’1, Fig 5) arranged horizontally; and
a second radiator (a dipole arm 42b’2, Fig 5) formed by bending an outer edge of the first radiator along a radial direction of the radiator and extending from the outer edge of the first radiator downwardly.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second radiator formed by bending an outer edge of a first radiator along a radial direction of the radiator and extending from the outer edge of the first radiator downwardly in Cao as modified, as taught by Wilson, in order to provide a relatively inexpensive antenna element having high gain while reducing its width and height.

[AltContent: textbox (ANT)][AltContent: arrow][AltContent: textbox (Cao (US 7688271))]
    PNG
    media_image5.png
    677
    650
    media_image5.png
    Greyscale


Regarding claim 12,
Cao as modified in view of Wilson discloses the claimed invention, as discussed in claim 11.
Cao does not explicitly teach the antenna element is a sheet metal structure.
However, Cao teaches the dipole square comprises two pairs of dipoles diecast from a single piece of conductive material (col 2, lines 21-23).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna element being a sheet metal structure in Cao as modified, in order to provide an antenna element improving isolation between polarizations.

Regarding claim 13,
Cao as modified in view of Wilson discloses the claimed invention, as discussed in claim 11.
Cao teaches the radiation structure includes a plurality of gaps (a plurality of gaps G2, Fig 1), each of the plurality of gaps extends from an outer edge of the second radiator in a direction of a center of the first radiator and passes through the outer edge of the second radiator (Fig 1).

Regarding claim 20,
Cao as modified in view of Wilson discloses the claimed invention, as discussed in claim 11.
Cao teaches the radiation structure and the feed support structure are integrally formed (Fig 4).

Regarding claim 21,
Cao as modified in view of Wilson discloses the claimed invention, as discussed in claim 11.
Wilson teaches the feed support structure includes more than two feed support parts that are connected to more than two feed power lines, each of the feed support parts corresponding to one of the feed power lines (col 5, lines 59-67; col 6, lines 1-12).

Claim19 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 7688271 of record), hereinafter Cao, in view of Wilson et al (US 6034649), hereinafter Wilson, and Quitt (US 20190312362 of record), hereinafter Quitt.

Regarding claim 19,
Cao as modified in view of Wilson discloses the claimed invention, as discussed in claim 11.
Cao does not teach a director fixed above the radiation structure.
However, Quitt teaches an antenna element (a dipole-type emitter arrangement 1, Fig 8A) comprising a director 30 (Fig 8A) fixed above a radiation structure (a radiating element RAD1, Fig 8A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a director fixed above a radiation structure in Cao as modified, as taught by Quitt, in order to provide a simple, preferably tool-free assembly dipole antenna structure.

[AltContent: arrow][AltContent: textbox (RAD1)][AltContent: textbox (Quitt (US 20190312362))]
    PNG
    media_image6.png
    815
    622
    media_image6.png
    Greyscale



 Allowable Subject Matter
Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 4, the pertinent prior art does not adequately teach or suggest the claimed features “the plurality of gaps divide the radiation structure into a plurality of first radiation parts and a plurality of second radiation parts, the plurality of first radiation parts being parts of the first radiator, and the plurality of the second radiation parts being parts of the second radiator; an outer rim of one of the plurality of second radiation parts includes a first side and two second sides spaced apart”.
Dependent claims 5-8 are considered to be allowable by virtue of their dependencies on claim 4.
Regarding dependent claim 14, the pertinent prior art does not adequately teach or suggest the claimed features “the plurality of gaps divide the radiation structure into a plurality of first radiation parts and a plurality of second radiation parts, the plurality of first radiation parts being parts of the first radiator, and the plurality of the second radiation parts being parts of the second radiator; an outer rim of one of the plurality of second radiation parts includes a first side and two second sides spaced apart”.
Dependent claims 15-18 are considered to be allowable by virtue of their dependencies on claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845